Stocktoh, J.
dissenting. — The defendants answered that before the replevin suit came to trial, the plaintiff and the defendants settled all matters in dispute between them in relation to the property replevied; and that by the terms of the settlement, the suit was to be dismissed; the defendant, Smith, was to keep the property and pay the plaintiff a sum of money which he avers he has always been and is still willing to pay, according to agreement; and that by virtue of this settlement and agreement the suit was dismissed.
Upon the trial, the evidence tended to show that the replevin suit was settled by the parties before trial, and dismissed at plaintiff’s costs, upon the agreement of Curtis Bates, one of defendants, and one of the sureties in the bond now sued on, to pay to Hall the sum of one thousand dollars. The court charged the jury, that “ if it was agreed between the parties to the replevin suit that the same should be dismissed, and it was dismissed by consent of the present plaintiff, that such agreement and dismissal of the suit operated to release the sureties on the bond, and the jury must find for the defendants.”
*50I think the court ruled correctly in this instruction to the jury. If the suit was dismissed by agreement of parties, it was a legitimate inference that such dismissal was the result of a settlement between them, of the matters in dispute, and of the question of the ownership and possession of the property replevied. In such case the right of action on the bond is discharged, and the sureties released. The principal was no longer required to prosecute the suit to judgment.
"When the court, therefore, told the jury, that “ if the re-plevin suit was dismissed or discontinued by the consent of the plaintiff, (Hall,) they must find for the defendants,” the instruction is to be taken in connection with the evidence given in the cause, that the suit in replevin was settled and dismissed by agreement of parties, upon the promise to pay to Hall the sum of one thousand dollars. In connection with this evidence and the previous instruction of the court, I do not think the jury could have been led to suppose that the simple disposal of the suit, even though with the consent of Hall, was a release of the sureties of the bond, provided there had been no settlement by the parties of the matters in dispute between them, resulting in such dismissal. If the suit was dismissed by virtue of, or in accordance with such settlement and agreement of the parties, and the plaintiff was thereby relieved from the obligation of his bond to prosecute the suit to judgment, the sureties were released. The failure to pay the thousand dollars, according to the terms of the settlement, does not remit the present plaintiff to his action on the bond; that is to be considered as discharged, and is no.t revived by the failure to pay as agreed. Whether the plantiff may or may not sue for the recovery of the property, I give no opinion, but I have felt constrained thus to express my dissent from the judgment of the court.